Mr. Oh. J. Murray
delivered the opinion of the- Court.
Mr. Justice Heydeneeldt and Mr. J. Wells concurred.
We are of opinion that the declaration in this case- is insufficient to sustain an action.
It alleges an indebtedness and sets forth an account "of the articles and their prices, but does not allege the sale or delivery of said articles to the defendant, further than the same may be inferred from the account. It is not shown at what place, or in what manner the indebtedness accrued, whether on account of the defendant, or that of another.
We are not disposed to encourage any* nice or technical rules of pleading, but at the same time, we desire something like certainty, and that the “Bar” would conform, as near as possible, to the requirements of the statute.
The judgment of the Court below is reversed, with leave to the plaintiff to amend his declaration.